DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting two instances of “a current path” are indefinite, since it’s NOT understood whether they are the same current path or different current paths. 
Claim 1 reciting “a feed circuit connection terminal” is indefinite, since it’s unclear whether this terminal relates to “a feed circuit connection end” earlier recited. In other words, it’s NOT understood whether there are one or two feed circuits.  
Claim 1 reciting “a ground terminal” is indefinite, since it’s unclear whether this terminal is related to “a ground connection end” earlier recited. Are there two grounds?
Claim 1 reciting “a first radiating element connection terminal” and “a first radiating element connection terminal” are indefinite, since it’s unclear whether these limitations are respectively related to “a first radiating element connection end” and “a second radiating element connection end” earlier recited. 
Claim 5 reciting “wherein current flows through a path” is indefinite, since it’s unclear whether this path is in addition to the current patch recited in claim 1. For purposes of examination, this clause will be interpreted as --wherein current flows through the current path--. 
Claim 6 reciting “the first radiating element resonates at about λ/2 at the anti-resonant frequency” is indefinite, since “λ” has NOT been defined. For purposes of examination, this clause will be interpreted as --the first radiating element resonates at about λ/2 at the anti-resonant frequency, where λ is a wavelength of a propagating frequency--. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna coupling element. 

The following claim 1, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently Amended) An antenna coupling element comprising: 
a first coil; and 
a second coil coupled to the first coil; wherein 
a first end of the first coil is a feed circuit’s connection end, a second end of the first coil is a first radiating element’s connection end, a first end of the second coil is a second radiating element’s connection end, and a second end of the second coil is a ground’s connection end; 
a winding direction of the first coil that is routed along a current path from the feed circuit connection end to the first radiating element connection end and a winding direction of the second coil that is routed along [[a]] the current path from the second radiating element connection end to the ground connection end are opposite to each other; 
the first end of the first coil is electrically connected to a of the feed circuit provided on an outer surface of the antenna coupling element; 
the second end of the first coil is electrically connected to a of the first radiating element provided on the outer surface of the antenna coupling element; 
the first end of the second coil is electrically connected to a of the second radiating element provided on the outer surface of the antenna coupling element; 
the second end of the second coil is electrically connected to a of the ground provided on the outer surface of the antenna coupling element; 
the feed circuit’s connection terminal and the first radiating element’s connection terminal are provided on a short side surface of the antenna coupling element; and 
the second radiating element’s connection terminal and the ground terminal are provided on a long side of the antenna coupling element that is longer than the short side surface.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of the first end of the first coil is electrically connected to a connection terminal of the feed circuit provided on an outer surface of the antenna coupling element; the second end of the first coil is electrically connected to a connection terminal of the first radiating element provided on the outer surface of the antenna coupling element; the first end of the second coil is electrically connected to a connection terminal of the second radiating element provided on the outer surface of the antenna coupling element; the second end of the second coil is electrically connected to a terminal of the ground provided on the outer surface of the antenna coupling element; the feed circuit’s connection terminal and the first radiating element’s connection terminal are provided on a short side surface of the antenna coupling element; and the second radiating element’s connection terminal and the ground terminal are provided on a long side of the antenna coupling element that is longer than the short side surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueki (US 8912972) and Kato (US 2011/0309994) disclose an antenna coupling element comprising: 
a first coil; and a second coil coupled to the first coil; wherein 
a first end of the first coil is a feed circuit’s connection end, a second end of the first coil is a first radiating element’s connection end, a first end of the second coil is a second radiating element’s connection end, and a second end of the second coil is a ground’s connection end; 
a winding direction of the first coil that is routed along a current path from the feed circuit connection end to the first radiating element connection end and a winding direction of the second coil that is routed along the current path from the second radiating element connection end to the ground connection end are opposite to each other; 
the first end of the first coil is electrically connected to a connection terminal of the feed circuit; 
the second end of the first coil is electrically connected to a connection terminal of the first radiating element; 
the first end of the second coil is electrically connected to a connection terminal of the second radiating element; 
the second end of the second coil is electrically connected to a terminal of the ground.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845